     Case 1:19-cv-01781-DAD-JDP Document 12 Filed 05/11/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    AARON L. APODACA,                                 Case No. 1:19-cv-01781-JDP
12                        Plaintiff,                    SCREENING ORDER
13            v.                                        FIRST AMENDED COMPLAINT DUE IN
                                                        SIXTY DAYS
14    NANCY SEGRIEST, et al.,
                                                        ECF No. 1
15                        Defendants.
16

17          Plaintiff Aaron L. Apodaca is a state prisoner proceeding without counsel in this civil

18   rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint, ECF No. 1, is before the

19   court for screening under 28 U.S.C. § 1915A. Plaintiff seeks to bring a lawsuit on behalf of

20   himself and twenty-four other inmates for a wide variety of claims related to their medical care.

21   Plaintiff has failed to state a claim and will be given leave to amend.

22   SCREENING AND PLEADING REQUIREMENTS

23          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

24   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

25   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

26   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

27   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

28   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

                                                  1
     Case 1:19-cv-01781-DAD-JDP Document 12 Filed 05/11/20 Page 2 of 4

 1   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

 2   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of

 3   “allegations that give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469

 4   F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc) (citations omitted).

 5          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

 6   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

 7   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 8   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

 9   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

10   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

11   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

12   DISCUSSION

13          Plaintiff’s complaint has two broad problems. First, plaintiff has not alleged that any of

14   the defendants were personally involved in providing him with deliberately indifferent medical

15   care. To state a claim under § 1983, a plaintiff must show that a defendant, acting under color of

16   state law, caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983;

17   Soo Park v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation

18   requirement by showing either (1) the defendant’s “personal involvement” in the alleged

19   deprivation, or (2) a “sufficient causal connection” between the defendant’s conduct as a

20   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th
21   Cir. 2018). Here, plaintiff’s complaint contains no specific allegations against any of the

22   defendants except for Nancy Segriest. See ECF No. 1. Plaintiff alleges that defendant Nancy

23   Segriest suggested that he could buy his own shoes when he complained of foot pain, but this

24   allegation does not rise to the level of medical deliberate indifference. See Jett v. Penner, 439

25   F.3d 1091, 1096 (9th Cir. 2006) (explaining that a deliberate indifference to serious medical

26   needs claim consists of two parts: (1) a “serious medical need” demonstrated by a failure to treat a
27   prisoner’s medical condition that could result in further significant injury or the unnecessary and

28   wanton infliction of pain; and (2) “deliberate indifference”—demonstrated by (a) a purposeful

                                                 2
     Case 1:19-cv-01781-DAD-JDP Document 12 Filed 05/11/20 Page 3 of 4

 1   act or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

 2   indifference).

 3           Second, plaintiff is attempting to bring this lawsuit on behalf of both himself and twenty-

 4   four other prisoners. While a non-attorney may appear without counsel on his own behalf, it is

 5   well-established that “[h]e has no authority to appear as an attorney for others than himself.” C.E.

 6   Pope Equity Tr. v. United States, 818 F.2d 696, 697 (9th Cir. 1987); see also Welch v. Terhune,

 7   11 F. App’x 747, 747 (9th Cir. 2001). It is also well-established that prisoners may not join

 8   claims to avoid the filing fee provisions of the Prison Litigation Reform Act. The Act requires

 9   that “if a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be

10   required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). While plaintiff’s motion

11   to proceed in forma pauperis was granted, see ECF No. 14, each individual prisoner in a civil

12   action must pay the filing fee. See Hubbard v. Haley, 262 F.3d 1194, 1198 (11th Cir. 2001).

13           Because of these defects, plaintiff must file a first amended complaint within sixty days of

14   this order, if he wishes to proceed with this action. Any amended complaint should be brief, Fed.

15   R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

16   plaintiff’s own constitutional or other federal rights. See Ashcroft v. Iqbal, 556 U.S. 662, 678

17   (2009); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient

18   factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

19   (quoting Twombly, 550 U.S. at 570). If plaintiff decides to file an amended complaint, the

20   amended complaint will supersede the original complaint, Lacey v. Maricopa County, 693 F. 3d
21   896, 907 n.1 (9th Cir. 2012) (en banc), and the amended complaint must be complete on its face

22   without reference to the prior pleading, see E.D. Cal. Local Rule 220. Once an amended

23   complaint is filed, the original complaint no longer serves any function. Therefore, in an

24   amended complaint, as in an original complaint, plaintiff must assert each claim and allege each

25   defendant’s involvement in sufficient detail. The amended complaint should be titled “First

26   Amended Complaint” and refer to the appropriate case number. For the reasons stated above,
27   plaintiff Apodaca should be the sole plaintiff. Should plaintiff Apodaca not wish to proceed

28

                                                   3
     Case 1:19-cv-01781-DAD-JDP Document 12 Filed 05/11/20 Page 4 of 4

 1   individually, he may voluntarily dismiss this action under Rule 41 of the Federal Rules of Civil

 2   Procedure.

 3   ORDER

 4            Accordingly,

 5            1. Within sixty days from the service of this order, plaintiff must file a First Amended

 6   Complaint.

 7            2. Failure to comply with this order will result in the dismissal of this action.

 8            3. The clerk’s office is directed to send plaintiff a complaint form.

 9
     IT IS SO ORDERED.
10

11
     Dated:       May 11, 2020
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14   No. 204.
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   4
